This is an appeal from the district court of Hughes county, being a companion case to No. 17052, wherein the identical question presented here was involved. Both cases were tried at the same time in the district court of Hughes county, and based entirely upon the same state of facts. Case No. 17052, Cheparney Coker and Eliza Coker v. R. H. Howard, was decided by this court on October 26, 1926, and has now become final, being reported in 122 Okla. 12, 250 P. 130. The opinion of this court in said cause is decisive of all questions involved herein, and this cause is therefore affirmed on the authority of that case, and the syllabus announced therein on the questions of law involved is hereby adopted as the syllabus in this cause.
All the Justices concur.